Name: Council Regulation (EEC) No 1450/86 of 13 May 1986 fixing rice prices for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 133/2 Official Journal of the European Communities 21.5.86 COUNCIL REGULATION (EEC) No 1450/86 of 13 May 1986 fixing rice prices for the 1986/87 marketing year Whereas , for the products referred to in this Regulation, the application of the criteria for the fixing of the different prices and the application of the measures provided for in respect of the exchange rates to be applied in agriculture entail fixing those prices at the levels indicated below ; Whereas , under Article 68 of the Act of Accession of Spain and Portugal, prices in Spain have been set at a level differing from that of the common prices ; whereas pursuant to Article 70 ( 1 ) of the Act these prices should be aligned with the common prices in annual steps at the beginning of each marketing year ; whereas the rules on this alignment laid down give the Spanish prices set below, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, rice prices shall be as follows : I. Community of Ten : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and of Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1449/86 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parlia ­ ment (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas the markets and prices policy, based on modern farms, is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole, including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty; Whereas the intervention price for paddy rice must be fixed at a rate which takes simultaneous account of the policy in respect of rice production, of the uses to which it is put and of the improvement of farm incomes ; Whereas the target price for husked rice must be derived from the intervention price for paddy rice , in accordance with the criteria set out in Article 4 (3) of Regulation (EEC) No 1418/76 ; (a) intervention price, paddy rice : 314,19 ECU per tonne ; (b) target price, husked rice : 548,37 ECU per tonne . II . Spain : (a) intervention price, paddy rice : 258,00 ECU per tonne ; (b) target price, husked rice : 548,37 ECU per tonne . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) See page 1 of this Official Journal . C) OJ No C 85 , 14 . 4 . 1986 , p. 7 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( s) OJ No 118 , 20 . 5 . 1986 , p. 1 .